SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

727
CA 12-01832
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


JEAN JOHNSON, INDIVIDUALLY AND AS PARENT AND
NATURAL GUARDIAN OF MICHAEL STACHEWICZ, III,
PLAINTIFF-APPELLANT,

                     V                                           ORDER

JOHN G. MANNA AND ROBERTA S. MANNA,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


LAW OFFICES OF EUGENE C. TENNEY, BUFFALO (NATHAN C. DOCTOR OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

BOUVIER PARTNERSHIP, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered August 7, 2012. The order,
among other things, granted the motion of defendants John G. Manna and
Roberta S. Manna to strike the note of issue and statement of
readiness.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 28, 2013                        Frances E. Cafarell
                                                Clerk of the Court